HEANEY, Circuit Judge.
Leonard Smith, Myron Jackson, Russell Spearman and Faustino Selvera were convicted on one count of conspiracy to distribute heroin in violation of 21 U.S.C. §§ 841(a)(1) and 846. Smith and Jackson were given seven-year sentences. Spear-man and Selvera were given eight-year sentences. Each of the appellants was also given a special three-year parole term. The most important issue raised on appeal by each of the appellants is that the trial judge erred in overruling their motion to suppress tape recordings of statements made by and among the appellants after the arrest of Ike Conway — the time when they contend the conspiracy ceased. They also contend that the trial court erred in permitting certain police officers to testify in rebuttal. All of the appellants, except Selvera, further contend that the trial court erred in denying the motion for severance after Selvera disrupted the trial in the presence of the jury. For the reasons discussed below, we affirm the convictions of Jackson, Spearman and Selvera. We reverse the conviction of Smith.

FACTUAL BACKGROUND

The trial lasted two weeks. The list of unindicted coconspirators disclosed by the government reveals that the conspiracy purportedly involved over fifty individuals. The chief government witness at trial was Conway, who had served as an informant in the investigation of the conspiracy after he was arrested in September, 1976. Conway was on the witness stand for two full days and testified extensively as to the nature of *1229the conspiracy and his involvement in it. He testified that during the winter of 1974-1975, he was approached by Jackson and Spearman and became involved with them in buying heroin in Las Vegas, Nevada, and then bringing it to Omaha, Nebraska, for distribution. Conway further testified that while at first he did not know the nature of the “business deals,” he later became increasingly involved in the heroin traffic and soon began to handle most of the transactions. According to Conway, Selvera did not become involved until March, 1975, when he approached Conway and wanted to join in the heroin deals. Jackson, Spear-man and Selvera were all longtime friends of Conway.
Conway recounted a trip he and Selvera made to Mexico in an unsuccessful attempt to obtain a cheaper source of heroin. During the trip, Conway made a number of collect calls to his home, including one from Selvera’s hometown in Texas.1 They continued on to California where Conway eventually obtained an ounce of heroin through his brother and paid for it with money supplied by Selvera. They then drove back to Omaha with the narcotics.
According to Conway, attempts continued to locate a better source of heroin. He recounted another trip to California; this time, he went with Jackson, Spearman and another friend. Spearman obtained two ounces of heroin with money provided by Jackson. Conway flew back and the others drove back with the heroin. About a month later, Conway again went to California. On this trip, he was able to locate a permanent source for heroin. From that time on, Conway testified that he, or a courier, would fly to California once or twice a month to obtain heroin. He further testified that the money to purchase heroin came from Selvera, Jackson and Spearman. Selvera expected to receive cash in return and Jackson and Spearman expected to receive uncut heroin.
In August, 1975, Conway was arrested after a high speed motorcycle chase. The arresting officer was the appellant, Smith, who had been a member of the Omaha Police Department for fourteen years. Smith was the only black officer in the Vice and Narcotics Section and he was expected by the police to have the best access to information about activities in Omaha’s north side. Conway and Smith gave conflicting testimony as to the arrest.2 Smith testified that he arrested Conway pursuant to reports from informants that Conway would be carrying heroin on his motorcycle that day. He further testified that at the scene of the arrest, he found a package of pills which were later analyzed and found not to contain a controlled substance, and that the charges were then dropped.
Conway, on the other hand, testified that he was carrying heroin but he was able to “ditch” it before he was taken into custody. Conway was injured as a result of the chase and was taken to a hospital for treatment. At the hospital, he was told he was under arrest for possession of pills. Conway testified that he then called Selvera and told him that he had been arrested by Smith, and that the pills had been planted on him. He further testified that when the charges were dropped, Selvera told him that Smith wanted $2,000 for doing so. Conway gave the money to Selvera to give to Smith.
It is from the time of this incident that Smith is alleged to have given police information and protection for Conway to deal heroin in return for payments of $250 a week. Conway testified that he regularly gave the money to Selvera who he believed was delivering the money to Smith. However, Conway testified he never actually saw any money change hands between *1230Smith and Selvera although he saw Smith and Selvera together on five or six occasions. Conway received information about police activities from Selvera. Smith denied ever receiving any payments.
In March, 1976, a joint task force of local, state and federal officers began pooling information with respect to the alleged conspiracy. One of Conway’s couriers was arrested shortly after her return from California in early March. Smith participated in the arrest. Conway testified that Selv-era had warned him that the police knew of the courier’s plans. The courier testified that she accordingly took an alternate route back to Omaha. Later in March, Conway’s daughter was arrested and subsequently began to cooperate with the investigation. She was arrested by Smith and testified that he told her not to talk and to request an attorney. Smith denied doing so.
In September, 1976, Conway was arrested again by Smith. This time, the arrest was made pursuant to an indictment for conspiracy to distribute heroin handed down by the federal Grand Jury for the District of Nebraska. Conway was unable to make bond and he testified that he contacted Selvera who refused to help. At that time, Conway owed Selvera about $4,000. Conway then began to cooperate with the investigation of the conspiracy.
Conway was equipped with a body transmitter and various conversations he had with members of the alleged conspiracy, at the instigation of the police, were taped. In early December, 1976, a wiretap was placed on Selvera’s phone. Tapes obtained via the body transmitter and the wiretap were admitted into evidence at trial,3 over defense objections on the grounds of relevancy, materiality and hearsay. The trial court gave a lengthy cautionary instruction.
One of the tapes admitted was of a conversation in late October between Conway and Jackson where reference was made to past heroin deals. It also contained a reference to the effect that both of them had been relying upon Smith for protection. Most of the conversations that were admitted were between Conway and Selvera. Some of the conversations contained references to payments to Smith and to information received from Smith. Tapes where Conway contacted Smith and attempted to set up meetings were also admitted. One tape was admitted of a conversation between Selvera and “Eddie,” where references are made to Conway’s activities.4 Tapes were also admitted of phone conversations between Selvera and Smith. One of the conversations occurred shortly after Smith had been told by a Drug Enforcement Administration agent that Selvera was being placed under surveillance because of a possible fencing operation with a narcotics connection. The agent indicated that they were close to a search warrant. This was not true at that time, but the statement was made in an attempt to “plant a story” with Smith. In the subsequent call to Selvera, Smith told Selvera he was under surveillance and that Selvera shouldn’t do any more “business” there. The conversation occurred on December 14.5
*1231On December 16, Smith, Jackson, Spear-man and Selvera were indicted for conspiring to distribute heroin by the federal Grand Jury for the District of Nebraska. Selvera was arrested on the next day and his house was searched. Among the items found and accepted into evidence were a plastic spoon with a trace of heroin, a plastic bowl and about fifty small squares of aluminum foil. Conway had described using similar implements to cut and package heroin. The police also found a slip of paper in Selvera’s wallet which had Smith’s address written on it.
The case finally came to trial before a jury on April 12, 1977. During the opening remarks of the United States Attorney, Selvera interrupted on three or four occasions and said it was “a God-damned lie.” The trial court cautioned Selvera and his counsel. The next day, Selvera interrupted the trial again when Conway began to testify. He accused Conway of lying and called the proceeding a “kangaroo court.” The trial court again cautioned Selvera who was then escorted out of the courtroom by a United States Marshal. Selvera returned to the courtroom later in the day. Selvera’s counsel stated to the jury that he hoped that the unfortunate remarks made by Selvera would not prejudice them. The trial court instructed the jury that Selvera’s outbursts had nothing to do with the other defendants and should not be considered in rendering the verdict. Smith, Jackson and Spearman moved to sever and that a mistrial be granted because of the prejudicial impact of Selvera’s outbursts. The motion was denied.

ADMISSION OF THE TAPE RECORDINGS

Each appellant contends that the admission of tape recordings of statements, made by and among the appellants after the arrest of Conway, was prejudicial. They argue that the arrest of Conway effectively precluded the remainder of the coconspira-tors from continuing with the conspiracy. They contend that the statements were not made during the course and in furtherance of the conspiracy and, thus, are not admissible under the exception to the hearsay rule for statements made by coconspirators, now codified in Fed.R.Evid. 801(d)(2)(E).6
In this case, prior to the admission of the tapes of the coconspirators’ statements, the trial court gave a lengthy cautionary instruction. The trial court cautioned the jury not to consider the tapes unless it was satisfied beyond a reasonable doubt that there was independent evidence of the ex*1232istence of the conspiracy, that the defendant or defendants against whom the statements were used were members of the conspiracy and that the statements were made in furtherance of the conspiracy.7
The limitation upon the admissibility of statements of coconspirators in Fed.R.Evid. 801(d)(2)(E) to those statements made “during the course and in furtherance of the conspiracy” was intended to continue the prevailing rule,8 Advisory Committee’s Note to Fed.R.Evid. 801, and is consistent with the position of the Supreme Court. Anderson v. United States, supra; Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963); Krulewitch v. United States, 336 U.S. 440, 69 S.Ct. 716, 93 L.Ed. 790 (1949). This Circuit has recently followed the lead of the First Circuit9 and held that Fed.R.Evid. 104(a)10 requires that questions of the admissibility of coconspira-tors’ hearsay statements be determined exclusively by the judge and, thus, the jury no longer has a role in weighing the admissibility of such statements.11 United States v. Macklin, 573 F.2d 1046, 1048 (8th Cir., 1978); United States v. Bell, 573 F.2d 1040, 1043 (8th Cir., 1978); United States v. Pe-trozziello, 548 F.2d 20, 22 (1st Cir., 1977). We further held that the judge shall admit such statements only if he determines, by a preponderance of the evidence, that the requirements of Fed.R.Evid. 801(d)(2)(E) have been met. United States v. Macklin, supra at 1048; United States v. Bell, supra at 1048; United States v. Petrozziello, supra at 22-23. We also held that the admissibility of such statements depends upon the judge’s determination of whether there is sufficient independent evidence to establish the existence of a conspiracy.
*1233Now that we have established the appropriate procedure for the implementation of the coconspirator exception, we turn to its application to the facts of this case. We first note that none of the appellants challenged the cautionary instruction given by the trial court which permitted the jury to weigh the admissibility of the tapes of the coconspirators’ statements. In the absence of an appellate decision on point, we cannot say that this was plain error. United States v. Mackedon, 562 F.2d 103, 105 (1st Cir. 1977); United States v. Petrozziello, supra at 23. As the First Circuit has held, “[tjhe added layer of fact-finding may not be needed, Weinstein’s Evidence 1104[05], but it can seldom prejudice a defendant.” Id.
The appellants did, however, object to the admission of the tapes and, thus, we must examine whether the tapes were properly admitted and, if not, whether there is a reasonable possibility that the admission of the tapes contributed to the convictions. See Schneble v. Florida, 405 U.S. 427, 432, 92 S.Ct. 1056, 31 L.Ed.2d 340 (1972); Harrington v. California, 395 U.S. 250, 254, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969); Chapman v. California, 386 U.S. 18, 23, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967). Like the First Circuit, the Eighth Circuit has held that our decisions with respect to the admissibility of coconspirators’ hearsay statements should not be applied retroactively. United States v. Macklin, supra 573 F.2d at 1048; United States v. Bell, supra 573 F.2d at 1044; United States v. Mackedon, supra at 105.
We hold that the conspiracy was a continuing one for the reasons expressed by Judge Lay in his concurring opinion. See p. 1237 infra.12 We further hold that the tape recorded statements of Conway and Jackson were inadmissible against the other coconspirators because neither Conway nor Jackson were members of the conspiracy at the time the statements were made, United States v. Williams, 548 F.2d 228, 232 (8th Cir. 1977); United States v. Killian, 524 F.2d 1268, 1272 (5th Cir. 1975), cert. denied, 425 U.S. 935, 96 S.Ct. 1667, 48 L.Ed.2d 177 (1976), and because the statements were not the sort of minor hearsay admitted under the evidentiary doctrine of completeness if omission might result in a disjointed and confusing conversation. See United States v. Williams, supra at 232 n.14; 7 Wigmore, Evidence § 2094 (3d ed. 1940). We also note that while the appellants had an opportunity to cross-examine Conway as to the truth of his statements, they were unable to cross-examine Jackson and, thus, were denied their constitutional right of confrontation. See Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968).
It does not necessarily follow, however, that the error in admission of the tape *1234recordings was one requiring reversal. As the Supreme Court has held:
“[a] defendant is entitled to a fair trial but not a perfect one.” [Bruton v. United States, 391 U.S. 123, 135, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968), quoting Lutwak v. United States, 844 U.S. 604, 619, 73 S.Ct. 481, 97 L.Ed. 593 (1953).] Thus, unless there is a reasonable possibility that the improperly admitted evidence contributed to the conviction, reversal is not required. [See Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).]
Schneble v. Florida, supra, 405 U.S. at 432, 92 S.Ct. at 1060.
After carefully reviewing the record, we are convinced that the error in admitting the tapes had, at most, a very slight effect on the jury with respect to Jackson, Spear-man and Selvera and, thus, was harmless with respect to their convictions. However, we cannot say with assurance that there is not a reasonable possibility that the tapes contributed to the conviction of Smith and, thus, the error was not harmless with respect to his conviction.
The government’s case against Jackson, Spearman and Selvera was a strong one. Conway’s testimony clearly implicated each of them in the conspiracy and his testimony is at least in part corroborated by phone, car rental and airline company records. Moreover, the evidence against them contained in the tapes is largely cumulative. Conway testified that Jackson and Spear-man initially involved him in dealing heroin and he described in detail a makeup session at which both were present when heroin was prepared for street sale. He also told of trips they made to Las Vegas and California to obtain heroin. The tapes added very little to the government’s case against Jackson and Spearman. The tape of the conversation with Jackson only served to confirm the existence of past dealings about which Conway had already testified. There was only one other minor mention of Jackson in the other tapes and no other mention of Spearman.
The case against Selvera was also strong. Conway testified that Selvera approached him to join in the operation and he described the trip they took to Mexico and California, stopping at the small Texas town Selv-era is from, seeking a cheaper source of heroin. He testified that he saw Selvera and Smith together and that he gave money to Selvera to give Smith. He received police information from Selvera. When Selv-era was arrested, among the items found were Conway’s gun, heroin implements and a slip of paper with Smith’s address. Selv-era figures more importantly in the tapes than either Jackson or Spearman, thus, it is a closer case whether there is a reasonable possibility that the improperly admitted tapes contributed to his conviction. In light of the substantial evidence against Selvera and in light of its largely cumulative nature, we are convinced that the admission of the tapes was harmless error with respect to Selvera.
In contrast, the government’s case against Smith was not as strong. Conway was only able to testify that Selvera told him that he made the payments to Smith in return for obtaining police information and protection. While he saw Smith and Selv-era together, he never saw any money change hands. Mere presence or association alone is not enough to establish membership in a conspiracy. See United States v. Scholle, 553 F.2d 1109, 1118 (8th Cir. 1977); United States v. Graham, 548 F.2d 1302, 1312 (8th Cir. 1977). The government offered no evidence of unexplained income or that Smith was living in a style beyond that of his salary. On the other hand, the tapes contained statements that were extremely damaging to Smith — especially the tape of Jackson’s conversation with Conway which revealed that “Smitty” was also Jackson’s “man.” Moreover, many of Conway’s statements in the tapes were unsubstantiated and were made at the suggestion of the police investigators. There is a substantial likelihood that the tapes adversely affected the credibility of Smith’s testimony and his arguably plausible explanations for his actions. The tapes also obviously undercut the testimony of Smith’s character witnesses. Thus, we conclude that while *1235there may be sufficient evidence in the record to support Smith’s conviction and while a new trial may lead to the same result, we must reverse Smith’s conviction because we cannot say that there is not a reasonable possibility that the improperly admitted tapes contributed to his conviction.

REBUTTAL TESTIMONY

The other issue raised by each of the appellants is that the trial court erred in permitting certain police officers to testify in rebuttal because of an alleged violation of the sequestration order. We cannot agree that the trial court abused its discretion in permitting the rebuttal testimony.
Early in the trial, a sequestration order was granted upon motion of the appellants and witnesses were excluded from the courtroom. The order did not provide that the witnesses could not read or view any of the extensive media coverage of the trial. Nor did the order prohibit witnesses from discussing the trial. The appellants objected to the rebuttal testimony of a deputy police chief because they alleged he had violated the sequestration order. An evi-dentiary hearing was held out of the presence of the jury to determine if the order had been violated. It was established that a police officer, at the order of the deputy chief, took notes throughout the trial and relayed this information to government witnesses waiting to testify. The trial court found that this did not violate the sequestration order.
Questions as to the sequestration of witnesses are within the sound discretion of the trial court, Langel v. United States, 451 F.2d 957, 962 (8th Cir. 1971); DeRosier v. United States, 407 F.2d 959, 961 (8th Cir. 1969), as is the question of whether or not to instruct segregated witnesses concerning communications with other witnesses after they have testified. Langel v. United States, supra at 963. It is also within the discretion of the trial court to determine whether or not a sequestration order has been violated. United States v. Brooks, 303 F.2d 851, 853 (6th Cir.), cert. denied, 371 U.S. 889, 83 S.Ct. 184, 9 L.Ed.2d 122 (1962). It is clear from the record that the trial court viewed the sequestration order to be limited to the exclusion of witnesses from the courtroom. We note that in requesting the order, the appellants’ counsel did not request that any additional conditions be placed on the order. The finding by the trial court that its limited sequestration order had not been violated was not an abuse of discretion and, thus, it did not err in permitting the rebuttal testimony.
Moreover, even if there had been a violation of the sequestration order, it is well established that the witness is not necessarily disqualified and that the witness may instead be proceeded against for contempt. Holder v. United States, 150 U.S. 91, 92, 14 S.Ct. 10, 37 L.Ed. 1010 (1893); United States v. Atkins, 487 F.2d 257, 259 (8th Cir. 1973). While it is within the discretion of the trial court which remedy is appropriate, the witness is usually to be disqualified only under “particular” or “special” circumstances. Holder v. United States, supra; United States v. Atkins, supra; United States v. Killiyan, 456 F.2d 555, 560 (8th Cir. 1972). We cannot agree that special circumstances exist here. Since the trial received extensive publicity, the witnesses would have been able to obtain the same information about the trial from the media coverage.

SEVERANCE

Finally, Jackson, Spearman and Smith contend that the trial court erred in denying their motion for severance under Fed.R.Crim.P. 1413 after Selvera disrupted *1236the trial in the presence of the jury. We cannot agree that the outbursts were so clearly prejudicial as to require a reversal.
A motion for severance under Fed. R. Crim.P. 14 is addressed to the sound discretion of the trial court. United States v. Anthony, 565 F.2d 533, 538 (8th Cir. 1977); United States v. Jackson, 549 F.2d 517, 523 (8th Cir.), cert. denied, 430 U.S. 985 (1977); Williams v. United States, 416 F.2d 1064, 1070 (8th Cir. 1969). The general rule is that persons charged in a conspiracy should be tried together, especially when proof of the charges is based upon the same evidence and acts. United States v. Jackson, supra at 523; United States v. Kirk, 534 F.2d 1262, 1269 (8th Cir. 1976); United States v. Hutchinson, 488 F.2d 484, 492 (8th Cir. 1973), cert. denied, 417 U.S. 915, 94 S. Ct. 2616, 41 L.Ed.2d 219 (1974). Severance will only be granted upon a showing of real prejudice to an individual defendant, Id., and requires more than merely showing a better chance of acquittal at a separate trial. United States v. Anthony, supra at 538; United States v. Wofford, 562 F.2d 582, 586 (8th Cir. 1977). Thus, a denial of severance is not a ground for reversal unless clear prejudice and an abuse of discretion is shown. United States v. Jackson, supra at 523.
In this case, the trial court gave cautionary instructions and promptly removed Selvera after his outburst on the second day of trial.14 We recognize that Selvera’s outbursts “interjected a brief but unfortunate interlude of irrelevance into the trial” but we are convinced that the trial court’s prompt action and cautionary instructions served to prevent any prejudicial effect on the other appellants. United States v. Jackson, supra at 527.
Accordingly, the convictions of Jackson, Spearman and Selvera are affirmed. The conviction of Smith is reversed. If Smith is retried, the tape recordings of statements he and Selvera made during the course and in furtherance of the conspiracy would be admissible. The statements of Conway and of Jackson would not be admissible except in the instance that the statements made by Conway are the type of minor hearsay admissible under the evidentiary doctrine of completeness.

. Telephone company records of the calls were introduced at trial.


. We consider the evidence in the light most favorable to the government. United States v. Wofford, 562 F.2d 582, 585 n.1 (8th Cir. 1977); United States v. Carlson, 547 F.2d 1346, 1351 (8th Cir.), cert. denied, 431 U.S. 914, 97 S.Ct. 2174, 53 L.Ed.2d 224 (1977). We take as established all reasonable inferences from the evidence that tends to support the action of the jury. United States v. Overshon, 494 F.2d 894, 896 (8th Cir.), cert. denied, 419 U.S. 853, 95 S.Ct. 96, 42 L.Ed.2d 85 (1974).


. Transcripts of the tapes were distributed to the jury when the tapes were played; but unlike the tapes, the transcripts were not admitted into evidence. The jury was cautioned that the transcripts were not in evidence and that the tapes were decisive of what was said. No objection to the use of the transcripts or to the instruction has been preserved on appeal. This limited use of transcripts is permissible. United States v. Hassell, 547 F.2d 1048, 1055 n.10 (8th Cir.), cert. denied, 430 U.S. 919, 97 S.Ct. 1338, 51 L.Ed.2d 599 (1977); United States v. McMillan, 508 F.2d 101, 105 (8th Cir. 1974), cert. denied, 421 U.S. 916, 95 S.Ct. 1577, 43 L.Ed.2d 782 (1975). Cf. United States v. Miranda, 556 F.2d 877, 879 (8th Cir. 1977).


. No objection was made to this tape by any of the defendants.


. The relevant portion of the December 14 conversation between Smith and Selvera is quoted in the opinion filed by Judge Ross, concurring in part and dissenting in part. See p. 1240 infra.
A majority of this Court holds that this tape-recorded conversation and other taped conversations involving Selvera or Smith are admissible either because the statements were made in furtherance of the conspiracy which had not yet terminated or, alternatively, because the statements were admissions against interest. I disagree. I do not agree that the conspiracy *1231was a continuing one for the reasons expressed in n.12 infra. Nor do I agree that the statements are admissible as admissions against interest. Under the Federal Rules of Evidence “admissions” are treated separately from “declarations against interest.” Fed.R.Evid. 804(b)(3) provides that statements against the interest of the declarant are admissible and not excluded as hearsay, but only if the declarant is unavailable. Fed.R.Evid. 801(d)(2)(A) provides that a statement by a party is an admission and, thus, by definition, is not hearsay. There is no requirement that the admission be against interest. If the statements were to be admitted under either provision, it would have the practical effect of negating the purpose of the requirements of Fed.R.Evid. 801(d)(2)(E) that the statements be made during the course and in furtherance of the conspiracy in a case such as this where the conspiracy has terminated and which involves multiple defendants. Smith’s statements would be admissible with a cautionary instruction that his statements can only be used against him; Selvera’s statements would be admissible with a cautionary instruction that they can only be used against him; and Jackson’s statements would be admissible with a cautionary instruction that they can only be used against him. Like Judge Lay, see p. 1238 infra, I have serious doubts about the ability of a jury to perform such mental gymnastics.


. Fed.R.Evid. 801(d)(2)(E) provides:
(d) Statements which are not hearsay. A statement is not hearsay if—
(2) Admission by party-opponent. The statement is offered against a party and is * * * (E) a statement by a coconspirator of a party during the course and in furtherance of the conspiracy.
We recognize that Fed.R.Evid. 801(d)(2)(E) provides that a statement by the defendant’s coconspirator during the course and in furtherance of the conspiracy is not hearsay. The distinction between a statement which is not hearsay and a statement which is an exception to the hearsay rule is semantic and is not determinative of the outcome of this case. United States v. Hassell, supra at 1051-1052 n.3.


. The use of such cautionary instructions is widespread. 1 J. Weinstein & M. Berger, Weinstein’s Evidence, U 104[05] at 104-43 n.17 (1976). Cf. Anderson v. United States, 417 U.S. 211, 94 S.Ct. 2253, 41 L.Ed.2d 20 (1974). Prior to the adoption of the Federal Rules of Evidence, both the First and the Fifth Circuit required the trial court to give a cautionary instruction contemporaneously to the introduction of a coconspirator’s statements. See, e.g., United States v. Honneus, 508 F.2d 566, 577 (1st Cir. 1974), cert. denied, 421 U.S. 948, 95 S.Ct. 1677, 44 L.Ed.2d 101 (1975); United States v. Apollo, 476 F.2d 156, 163 (5th Cir. 1973). The Eighth Circuit has never expressly adopted the mandatory cautionary instruction rule, United States v. Smith, 564 F.2d 244, 248 n.8 (8th Cir. 1977); United States v. Graham, 548 F.2d 1302, 1310 n.4 (8th Cir. 1977), but it has indicated that such instructions may be advisable. Id.


. Both Model Code of Evidence Rule 508(b) and Uniform Rule 63(9)(b) only required that the statement be relevant to the conspiracy and be made during its pendency. The draftsmen of the federal rules rejected the Model Code— Uniform Rule approach and retained the “in furtherance” requirement. It was adopted by Congress following a strenuous debate. See United States v. Jackson, 549 F.2d 517, 534 (8th Cir.), cert. denied, 430 U.S. 985, 97 S.Ct. 1682, 52 L.Ed.2d 379 (1977). Judge Jack B. Weinstein has stated that this “should be viewed as mandating a construction of the ‘in furtherance’ requirement protective of defendants, particularly since the Advisory Committee was concerned lest relaxation of this standard lead to the admission of less reliable evidence.” 4 J. Weinstein & M. Berger, Wein-stein’s Evidence fl 801 (d)(2)(E)[01] at 801-147 (1976).


. The rule announced in United States v. Petrozziello, 548 F.2d 20 (1st Cir. 1977), has been reaffirmed in subsequent First Circuit cases. See, e.g., United States v. Mackedon, 562 F.2d 103, 105 (1st Cir. 1977); United States v. Kehoe, 562 F.2d 65, 69 (1st Cir. 1977); United States v. Smolar, 557 F.2d 13, 16 n.4 (1st Cir. 1977); United States v. Martorano, 557 F.2d 1, 11 (1st Cir. 1977), cert. denied,-U.S.-, 98 S.Ct. 1484, 55 L.Ed.2d 515 (1978).


. Fed.R.Evid. 104(a) provides;
Questions of admissibility generally. Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the court, subject to the provisions of subdivision (b). In making its determination it is not bound by the rules of evidence except those with respect to privileges.


. We also note that prior to the enactment of the federal rules, several circuits already followed the practice of committing preliminary questions of admissibility of coconspirators’ statements to the judge rather than the jury. See, e.g., United States v. Rosenstein, 474 F.2d 705, 712 (2d Cir. 1973); United States v. Pisciotta, 469 F.2d 329, 332 (10th Cir. 1972); United States v. Bey, 437 F.2d 188, 192 (3d Cir. 1971); Carbo v. United States, 314 F.2d 718, 737 (9th Cir. 1963), cert. denied, 377 U.S. 953, 84 S.Ct. 1625, 12 L.Ed.2d 498 (1964).


. 1 cannot agree that the conspiracy was an ongoing one. It is often difficult to ascertain when a conspiracy began or ended, 4 J. Weinstein, supra r 801 (d)(2)(E)[01] at 801-152, and it is an issue that must be determined on the facts of the individual case. See, e.g., United States v. Thompson, 533 F.2d 1006, 1010 (6th Cir. 1976); United States v. Sarno, 456 F.2d 875, 878 (1st Cir. 1972). The arrest of one coconspirator does not automatically terminate the conspiracy; United States v. Williams, 548 F.2d 228, 231 (8th Cir. 1977); United States v. Burnett, 582 F.2d 436, 438 (8th Cir. 1976), cert. denied, 429 U.S. 844, 97 S.Ct. 122, 50 L.Ed.2d 114 (1976); United States v. Sarno, supra; United States v. DeSapio, 435 F.2d 272 (2d Cir. 1970), cert. denied, 402 U.S. 999, 91 S.Ct. 2170, 29 L.Ed.2d 166 (1971); “[t]he test is not the arrest of some of the conspirators, but whether the remainder of the conspirators were able to continue with the conspiracy.” United States v. Burnett, supra at 438.
In this case, Conway obtained the heroin and was in charge of the network of dealers and couriers. Jackson, Spearman and Selvera lacked access to Conway’s network of couriers and dealers. After his arrest, Conway ceased to obtain or distribute heroin and the remaining conspirators were unable to continue the conspiracy. The government argues that the conspiracy should be presumed to be continuing as Conway owed money to Selvera at the time of his arrest. While a conspiracy is presumed to continue until all of its criminal objects have been accomplished, including the collection of illicit gain; United States v. James, 161 U.S. App.D.C. 88, 107, 494 F.2d 1007, 1026, cert. denied, 419 U.S. 1020, 95 S.Ct. 495, 42 L.Ed.2d 294 (1974); Levie, Hearsay and Conspiracy, 52 Mich.L.Rev. 1159, 1174 (1954); there was no potential for recovery here since Conway’s operation had ceased. Moreover, Selvera refused to help Conway when Conway was arrested and Jackson obtained other sources of heroin.


. Fed.R.Crim.P. 14 provides:
If it appears that a defendant or the government is prejudiced by a joinder of offenses or of defendants in an indictment or information or by such joinder for trial together, the court may order an election or separate trials of counts, grant a severance of defendants or provide whatever other relief justice requires. In ruling on a motion by a defendant for severance the court may order the attorney for the government to deliver to the court for inspection in camera any state*1236ments or confessions made by the defendants which the government intends to introduce in evidence at the trial.


. Thus, this case can be distinguished from Aratari v. Cardwell, 357 F.Supp. 681 (S.D.Ohio 1973), cited by the appellants, where the outbursts were substantially more disruptive and the trial judge did not have the disruptive defendant removed. We note, moreover, that even more disruptive outbursts than those which occurred here have not been found to warrant a new trial when the trial court took adequate corrective measures. See United States v. Marshall, 458 F.2d 446 (2d Cir. 1972); United States v. Bamberger, 456 F.2d 1119 (3rd Cir.), cert. denied, 406 U.S. 969, 92 S.Ct. 2424, 32 L.Ed.2d 668 (1972); United States v. Bentvena, 319 F.2d 916 (2d Cir. 1963).